DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center portion" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2013/0214620 A1).
RE claim 1, Kobayashi teaches a rotor 10 (Figs.1-9) of a synchronous motor, comprising: a rotor core 12 configured to rotate about a rotation axis (X); a plurality of permanent magnets 14 (Fig.1 and ¶ 37) fixed to an outer circumferential surface of the rotor core 12; and a reinforcement member 16 having a cylindrical shape (Fig.9 and ¶ 34) formed to press the permanent magnets 14 toward the rotor core 12 (¶ 39), wherein an interposition member 18 is disposed between the permanent magnets 14 and the reinforcement member 16, the permanent magnet 14 includes an outer circumferential surface 14a, the center portion (middle portion of magnet 14) of which bulges outward with respect to a circle centered on the rotation axis (X) when cutting along a plane perpendicular to the rotation axis (X), the interposition member 18 is formed to cover the entire outer circumferential surface of the permanent magnet 14, and an outer circumferential surface of the interposition member 18 is formed to extend along a circle centered on the rotation axis (X) when cutting along a plane perpendicular to the rotation axis, and is in close contact with an inner circumferential surface of the reinforcement member 16 (Fig.1).

RE claim 2/1, Kobayashi teaches the interposition member 18 is disposed in a region between the outer circumferential surface 14a of the permanent magnet 14 and the inner circumferential surface of the reinforcement member 16 and in a region 

RE claim 3/1, Kobayashi teaches the interposition member 18 is disposed in a region between the outer circumferential surface of the permanent magnet 14 and the reinforcement member 16, and a cavity portion is formed between the permanent magnets 14 that are circumferentially adjacent (see Fig.1. It is noted that a cavity is the same as the space where the resin 18 being arranged between magnets 14).

RE claim 4/1, Kobayashi teaches the interposition member 18 is formed of a resin (¶ 34).

RE claim 6/1, Kobayashi teaches the reinforcement member 18 is formed of a non-magnetic metal (resin, see ¶ 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Arimatsu (US 2015/0188369 A1).
RE claim 5/1, Kobayashi has been discussed above. Kobayashi does not teach the reinforcement member is formed of a fiber reinforced plastic.
Arimatsu evidenced that fiber reinforced plastic is well-known in the art for having high tensile strength (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi by having the reinforcement member to be formed of a fiber reinforced plastic, as taught by Arimatsu, to increase tensile strength of the rotor assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834